—In a proceeding, inter alia, for judicial dissolution of a closely-held corporation, the petitioner appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), dated December 1, 2000, which, sua sponte, conditionally struck the petition unless the petitioner’s examination before trial was completed on or before December 8, 2000.
Ordered that on the Court’s own motion, the notice of appeal from the order dated December 1, 2000, is deemed to be an application for leave to appeal, and leave to appeal from that order is granted; and it is further,
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in conditionally striking the petition since there was a showing that the petitioner’s failure to complete his examination before trial was willful (see, Wilson v Wilson, 174 AD2d 736; Adinolfi v Adinolfi, 168 AD2d 401, 403). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.